842 F.2d 1291Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ronald HUGHES, Petitioner-Appellant,v.J.J. CLARK, Warden;  United States Department of Justice;United States Parole Commission, Respondents-Appellees.
No. 87-6672.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 28, 1988.Decided March 4, 1988.

Ronald Hughes, appellant pro se.
Robert William Jaspen, Office of the United States Attorney, for appellees.
Before ERVIN and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 28 U.S.C. Sec. 2241 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Hughes v. Clark, C/A No. 87-474 (E.D.Va., Oct. 5, 1987).


2
AFFIRMED.